         Case 1:20-cv-07628-PAC Document 20 Filed 09/23/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

                               Plaintiff,                Civil Action No. 20-cv-7628-PAC

                     v.                                              ECF Case

 ADAM P. ROGAS,

                               Defendant,

 and

 NS8 FP, LLC, MVP 2020, LLC, AND
 ROGASSI ENTERPRISES, LLC

                       Relief Defendants.



       JOINT MOTION FOR ENTRY OF ASSET FREEZE, AND OTHER RELIEF

       On September 17, 2020, this Court issued an emergency ex parte Order: (1) freezing

$35,084,900 of funds and other assets of Defendant Adam Rogas and Relief Defendants NS8 FP,

LLC, MVP 2020, LLC, and Rogassi Enterprises, LLC, wherever located; (2) requiring

Defendant and Relief Defendants to provide accountings of all funds or other assets received in

June 2020 through an equity redemption of NS8, Inc. securities; (3) prohibiting the destruction or

alteration of documents; (4) providing for expedited discovery; (5) providing alternative service

by the Commission; and (6) setting this matter for a hearing on September 25, 2020 requiring

Defendant and Relief Defendants to appear and show cause why this relief should not continue

pending resolution of this matter. Plaintiff Securities and Exchange Commission, Defendant

Adam Rogas and Relief Defendants NS8 FP, LLC, MVP 2020, LLC, and Rogassi Enterprises,
         Case 1:20-cv-07628-PAC Document 20 Filed 09/23/20 Page 2 of 2




LLC each hereby consent to issuance an Order (1) freezing $35,084,900 of funds and other

assets of Defendant Adam Rogas and Relief Defendants NS8 FP, LLC, MVP 2020, LLC, and

Rogassi Enterprises, LLC, wherever located pending resolution of the merits of this matter

through trial or otherwise; (2) prohibiting the destruction or alteration of documents and (3)

vacating the show cause hearing. A proposed order is submitted with this order.

Dated: September 23, 2020


                                              Respectfully submitted,

                                              /s Polly Atkinson
                                              Gregory A. Kasper
                                              Polly Atkinson
                                              Attorney for Plaintiff
                                              U.S. Securities and Exchange Commission
                                              1961 Stout Street, Suite 1700
                                              Denver, CO 80294-1961
                                               (303) 844-1046 (Atkinson)
                                              KasperG@SEC.gov
                                              AtkinsonP@SEC.gov


                                              s/ William M. Sullivan, Jr.
                                              William M. Sullivan, Jr.
                                              Pillsbury Winthrop Shaw Pittman LLP
                                              Attorney for Defendant Adam P. Rogas and
                                              Relief Defendants

                                              1200 Seventeenth Street NW
                                              Washington, DC 20036-3006

                                              31 West 52nd Street
                                              New York, NY 10019-6131
                                              (202) 663-8027
                                              wsullivan@pillsburylaw.com




                                                 2
